NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1 
 

                    United States Court of Appeals
                                        For the Seventh Circuit 
                                        Chicago, Illinois 60604 
                                                     
                                        Submitted May 15, 2015* 
                                         Decided May 28, 2015 
                                                     
                                                 Before 
 
                               DIANE P. WOOD, Chief Judge 
                                
                               RICHARD D. CUDAHY, Circuit Judge
                                
                               KENNETH F. RIPPLE, Circuit Judge 
 
No. 14‐2833 
 
CARL J. MCDANIEL,                                            Appeal from the United States District 
      Plaintiff‐Appellant,                                   Court for the Eastern District of Wisconsin.
                                                              
      v.                                                     No. 12‐CV‐1178 
                                                              
MICHAEL MEISNER, et al.,                                     Nancy Joseph, 
      Defendants‐Appellees.                                  Magistrate Judge. 


                                                 O R D E R 

            Carl  McDaniel,  a  Wisconsin  inmate,  was  assaulted  by  his  cellmate  at  Columbia 
Correctional  Institution  (“Columbia”).  He  was  immediately  transferred  to  Wisconsin 
Resource  Center  (“WRC”),  a  secure  treatment  facility.  McDaniel  later  filed  this  action 
under 42 U.S.C. § 1983 and state law claiming that six defendants at Columbia failed to 
protect him from an assault and that two more defendants at WRC withheld necessary 
medical  care.  The  district  court  (a  magistrate  judge  presiding  by  consent)  screened 
McDaniel’s  complaint,  see 28  U.S.C.  § 1915A,  and  permitted  him  to  proceed  with  his 
Eighth  Amendment  and  state  tort  claims.  On  the  defendants’  motion,  the  court 
                                                 
        *
         After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is  unnecessary. 
Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐2833                                                                           Page 2 
 
dismissed  the  entire  action  on  the  ground  that  McDaniel  had  not  complied  with  the 
exhaustion  requirement  of  42  U.S.C.  § 1997e(a).  Because  we  hold  that  McDaniel 
exhausted his failure‐to‐protect claims, we remand those claims for further proceedings. 
        For  purposes  of  this  appeal,  we  accept  as  true  the  allegations  in  McDaniel’s 
complaint.  McDaniel  was  assaulted  by  his  cellmate,  Ryan Olson,  at  Columbia  on 
March 8,  2012.  Olson  was  known  to  be  dangerous;  he  already  had  assaulted  other 
inmates and staff at Columbia. A week before the March 8 incident, McDaniel alerted a 
prison psychiatrist that he feared for his safety because Olson was threatening him. The 
psychiatrist asked several Columbia administrators to move McDaniel into a single cell 
or  to  protective  custody.  McDaniel  also  wrote  to  the  warden,  deputy  warden,  and 
security director at Columbia, informing them of his concerns. His requests to be moved 
were  denied.  Olson  severely  beat  McDaniel  about  the  face,  arms,  ribs,  and  stomach 
when,  at  3:30  a.m.  on  March 8,  McDaniel  asked  Olson  to  lower  the  volume  on  his 
television.  That  same  day,  McDaniel  was  transferred  to  WRC.  A physician  and  the 
infirmary manager at that facility refused to provide medical treatment for his injuries, 
including damage to his inner ear, which has left McDaniel with permanent hearing loss. 
        After  his  transfer  to  WRC,  McDaniel  submitted  multiple  grievances,  four  of 
which  addressed  the  March  8  assault.  In  offender  complaint  number  WRC‐2012‐5881, 
submitted  on  March 18,  2012,  McDaniel  complained  about  a  history  of  abuse  from 
inmates  culminating  in  Olson’s  assault  on  March  8.  McDaniel  explained  that  his 
previous  cellmate  had  assaulted  him  on  December 13,  2011,  and  that  he  had  been 
granted  “pair  with  care”  status.  McDaniel  then  recounted  that,  at  the  beginning  of 
March, he had been assigned to share a cell with Olson, whose history of violence was 
known to staff. The grievance states that McDaniel told a female physician, who visited 
him  six  days  in  a  row,  including  the  day  before  the  assault,  that  Olson  was  a 
“‘firecracker’ with the fuse lit,” and that he “needed out.” The physician told McDaniel 
that psychological services could not give him the relief that he requested. The grievance 
then details his assault, alleging that he “suffered a beating so bad I can’t remember the 
actual beating.” At the top of the grievance form, McDaniel wrote “December 13, 2011” 
in the space marked “Date of Incident.” The inmate complaint examiner (or “examiner”) 
rejected the grievance with the explanation that McDaniel previously had submitted a 
grievance about  the December 2011 assault.  The reviewing  authority  characterized  the 
examiner’s decision as “appropriate.” 
      McDaniel  submitted  offender  complaint  number  WRC‐2012‐6510,  his  second 
grievance, on March 25, 2012. This grievance similarly recounts that McDaniel had been 
beaten  by  Olson  after  repeated  requests  to  be  moved  for  his  safety.  McDaniel  wrote, 
No. 14‐2833                                                                                 Page 3 
 
“Considering all the proper steps I took to prevent this[,] Staff still left me in a violent & 
‘Hands‐Tied’…position.”  He  stated  that  he  “would  like  single  (cell  status)  till  further 
notice.”  The examiner rejected the grievance,  stating:  “Cell  assignments [sic]  decisions 
are  made  by  the  IUS  and  Treatment  Team.  Cell  assignment  is  not  within  the  scope  of 
institution  Complaint  System.”  The  examiner  said  nothing  about  the  timeliness  of  the 
grievance.  McDaniel  promptly  filed  an  administrative  appeal  emphasizing  that  the 
grievance  “wasn’t  simply  a  complaint  requesting  a  single  cell”  and  that,  instead,  it 
“complained that I had been assaulted.” Prison staff, he asserted, had been “very aware 
of the immediate threat to my safety and failed to reasonably respond.” Their “level of 
deliberate  indifference  and  reckless  and  hazardous  negligence,”  he  added,  had 
constituted  “an  8th  Amendment  violation”  that  should  be  “investigated  fully.”  The 
reviewing authority upheld the rejection, stating that it was “appropriately rejected” as 
outside the scope of the complaint system.1 
        McDaniel’s two remaining grievances alleged that he was denied medical care. In 
offender complaint number WRC‐2012‐14356, submitted on July 4, 2012, he stated that 
“[t]he  health  care  [that  he]  received  since  arriving  at  WRC  has  been  systematically 
inadequate  at  best.”  He  references  the  “numerous  health  care  requests  [that  he] 
submitted.”  The  examiner  rejected  his  grievance  for  failing  to  allege  sufficient  facts  to 
indicate  “how  the  treatment  provided  has  effected  [sic]  his  health,”  or  to  identify  a 
specific  incident.  In  offender  complaint  number  WRC‐2012‐19687,  submitted  two 
months later, McDaniel specifically alleged that he did not receive appropriate medical 
care following the March 8 assault. The examiner rejected the grievance as untimely. The 
examiners’ rejections of McDaniel’s medical‐care grievances were found appropriate by 
the reviewing authority. 
        The defendants moved for summary judgment on the sole ground that McDaniel 
had  not  exhausted  his  administrative  remedies.  The  defendants  maintained  that 
McDaniel  failed  to  exhaust  the  remedies  for  his  failure‐to‐protect  claims  because  the 
March  18  grievance  listed  December  13,  2011,  as  the  “date  of  incident,”  and  the 
remaining  grievances  were  untimely.  See WIS.  ADMIN.  CODE  DOC  §  310.09(6)  (unless 
excused for good cause, inmate “shall file a complaint within 14 calendar days after the 
occurrence  giving  rise  to  the  complaint”).  The  defendants  submitted  that  McDaniel 
failed  to  exhaust  his  medical‐care  claims  because  he  failed  to  allege  sufficient  facts  in 
                                                 
          McDaniel  also  filed  offender  complaint  number  WRC‐2012‐6539,  which  was  received  on  the 
            1

same  day as complaint  number  6510.  The  grievance was  denied  because  the  issue  previously  had  been 
addressed in complaints 6510 and 5881. On September 17, 2012, McDaniel submitted a fourth grievance, 
offender complaint number WRC‐2012‐19685, addressing his March 8 assault. The grievance was rejected 
as untimely.     
No. 14‐2833                                                                 Page 4 
 
complaint number 14356 and he filed complaint number 19687 more than fourteen days 
after the incident.     
       In  granting  summary  judgment  for  the  defendants,  the  district  court  accepted 
their contention that McDaniel failed to exhaust his claims. The district court reasoned 
that the examiner could not have been expected to associate the March 18 grievance with 
the  assault  by  Olson  on  March 8,  2012,  because  it  gives  the  date  of  incident  as 
December 13.  The  court  continued  by  explaining  that,  even  if  it  were  to  look  past  the 
incorrect  date,  it  could  not  “conclude  that  this  offender  complaint  presented  only  one 
issue  or  that  any  one  issue  was  clearly  identified,”  as  required  by  the  Wisconsin 
Administrative  Code.  See WIS.  ADMIN.  CODE  DOC  § 310.09(1)(e).  The  court  then 
concluded  that  the  remainder  of  McDaniel’s  grievances  “were  indisputably  submitted 
outside the 14 calendar day time limit and were rejected as untimely or as having been 
previously  addressed.”2  The  district  court  dismissed  McDaniel’s  claims  and  the  case 
without prejudice.3 
       On  appeal,  the  defendants  present  substantially  the  same  arguments.  They 
submit that McDaniel failed to exhaust his administrative remedies and that his claims 
therefore  are  barred.  McDaniel  primarily  maintains  that  the  defendants  withheld  the 
reviewing authority’s decision addressing his appeal of the March 18 grievance and that, 
because they prevented him from pursuing his appeal, the defendants are unable to rely 
on his failure to exhaust under 42 U.S.C. § 1997e(a). He also submits, however, that the 
examiners  overlooked  any  procedural  defects  in  his  grievances  and  addressed  their 
merits.   
                                                 
             Although  it  is  not  immediately  clear  from  its  order,  we  presume  that  the  court  included 
           2

McDaniel’s  medical‐care  claims  in  its  decision  rejecting  “the  rest  of  McDaniel’s  offender  complaints 
regarding his claims in this case.” As previously discussed, McDaniel filed two grievances alleging that he 
did  not  receive  adequate  medical  treatment  at  WRC  (numbers  14356  and  19687).  We  agree  with  the 
defendants that complaint number 14356, which alleged an “ongoing” incident, was insufficient to alert 
the examiner to the nature of the wrong for which redress was sought. See Strong v. David, 297 F.3d 646, 650 
(7th Cir. 2002). Furthermore, the examiner rejected complaint number 19687, which referenced the March 
8  assault,  as  untimely.  Complaint  number  6539,  which  the  examiner  rejected  for  raising  an  issue 
previously  raised,  did  allege  that  a  defendant  “made  medical  judgments  beyond  his  capacity  causing 
undue  pain  &  suffering.”  However,  McDaniel  does  not  name  that  defendant  under  his  medical‐care 
claims. Accordingly, the district court did not err by dismissing those claims based on McDaniel’s failure 
to exhaust his administrative remedies. 
         3   The  district  court  did  not  address  directly  McDaniel’s  state‐law  claims.  We  note  that  the 

exhaustion  requirements  of  the  Prison  Litigation  Reform  Act  do  not  apply  to  state‐law  claims.  See  42 
U.S.C. § 1997e(a) (requiring exhaustion for actions brought under “section 1983 of this title, or any other 
Federal law” (emphasis added)). On remand, the district court will have the opportunity to consider those 
claims. 
No. 14‐2833                                                                             Page 5 
 
        The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), provides that “[n]o action 
shall be brought with respect to prison conditions under section 1983 of this title, or any 
other Federal law, by a prisoner confined in any jail, prison, or other correctional facility 
until such administrative remedies as are available are exhausted.” We have adopted a 
“strict  compliance  approach”  to  the  exhaustion  requirement.  See  Dole  v.  Chandler,  438 
F.3d 804, 809 (7th Cir. 2006); Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002) (“To 
exhaust remedies, a prisoner must file complaints and appeals in the place, and at the 
time,  the  prison’s  administrative  rules  require.”).  We  have  explained,  however,  that  a 
defendant’s  failure  to  exhaust  his  administrative  remedies  is  forgiven,  i.e.,  the 
exhaustion requirement is satisfied, if prison officials ignore a grievance’s administrative 
failings  and  address  its  merits. 4   With  these  principles  in  mind,  we  now  address 
McDaniel’s  administrative  grievances  in  turn  to  determine  whether  he  exhausted  the 
available administrative remedies.       
        The  district  court  decided  that,  by  listing  December  13,  2011,  as  the  date  of  the 
incident,  the  March  18  grievance  failed  to  adequately  apprise  the  examiner  of 
McDaniel’s failure‐to‐protect claim related to the March 8 assault. Although Wisconsin 
requires that an inmate’s grievance “clearly identify the issue,” WIS. ADMIN. CODE DOC 
§ 310.09(1)(e), the governing regulations do not require that the date of the incident be 
specified at the top of the grievance form. Where the regulations are silent, “a grievance 
suffices  if  it  alerts  the  prison  to  the  nature  of  the  wrong  for  which  redress  is  sought.” 
See Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002). It is clear that McDaniel’s grievance 
satisfies  that  standard,  and  we  cannot  accept  the  district  court’s  conclusion  that  an 
examiner would not have understood the March 18 grievance as addressing the March 8 
assault.  The  grievance  identified  a  history  of  abuse  at  the  hands  of  cellmates  and 
culminated by describing the March 8 assault. McDaniel explained that the defendants 
did nothing to protect him after he alerted them that Olson, his newly assigned cellmate, 
was  dangerous.  We  are  not  persuaded  by  the  defendants’  argument  that  McDaniel’s 
mistake  in  listing  December  13,  2011,  at  the  top  of  the  form  prevented  them  from 
understanding  that  McDaniel  was  seeking  relief  for  the  March  8  assault.  Nor  can  we 

                                                 
            See, e.g., Conyers v. Abitz, 416 F.3d 580, 584 (7th Cir. 2005) (“Failure to comply with administrative 
            4

deadlines dooms the claim except where the institution treats the filing as timely and resolves it on the 
merits.”);  Pozo v. McCaughtry,  286  F.3d  1022,  1025  (7th  Cir.  2002)  (“Consider  once  more  the  analogy  to 
collateral attack: if a state court accepts a belated filing, and considers it on the merits, that step makes the 
filing ‘proper’ for purposes of state law and avoids exhaustion, default, and timeliness hurdles in federal 
court.”). “[W]hen a state treats a filing as timely and resolves it on the merits, the federal judiciary will not 
second‐guess  that  action,  for  the  grievance  has  served  its  function  of  alerting  the  state  and  inviting 
corrective action.” Riccardo v. Rausch, 375 F.3d 521, 524 (7th Cir. 2004). 
No. 14‐2833                                                                             Page 6 
 
accept the defendants’ contention, made for the first time on appeal, that McDaniel did 
not  timely  appeal  the  rejection  of  this  grievance.  The  record  demonstrates  that  the 
reviewing authority addressed McDaniel’s administrative appeal on the merits and said 
nothing about its being untimely.   
        The district court also determined that McDaniel failed to exhaust his March 18 
grievance because it improperly included multiple issues. The examiner, however, did 
not reject the grievance on that ground. Instead, it rejected the grievance for raising an 
issue  that  it  believed  was  “previously  addressed.”  Although  the  examiner’s  decision 
may appear procedural at first blush, it was a merits‐based determination premised on 
the  examiner’s  interpretation  of  the  grievance.  It  therefore  was  inappropriate  for  the 
court  to  enforce  an  administrative  requirement  not  relied  upon  by  the  examiner. 
Accordingly, McDaniel sufficiently exhausted the available administrative remedies for 
his March 18 grievance. 
        McDaniel  likewise  exhausted  the  available  remedies  for  his  March  25 
administrative  grievance.  Although  McDaniel  submitted  the  grievance  more  than 
fourteen days  after  the  assault,  the  examiner  passed  over  the  question  of  timeliness. 
Instead,  the  examiner  looked  to  the  substance  of  the  grievance  and  rejected  it  after 
determining that it requested relief that was outside the scope of the grievance system. 
McDaniel  unsuccessfully  appealed  the  grievance  to  the  reviewing  authority.  He  thus 
satisfied  the  requirement  that  he  exhaust  his  administrative  remedies,  and  the  district 
court erred by determining independently that the grievance was untimely.     
         By providing prison officials with enough information to address the wrong for 
which  he  sought  relief,  McDaniel  exhausted  the  administrative  remedies  available  to 
him  under  Wisconsin’s  administrative  procedures.  Because  neither  the  examiners  nor 
the reviewing authority rejected McDaniel’s grievances addressing the March 8 assault 
for  failing  to  comply  with  the  governing  administrative  procedures,  the  district  court 
erred by failing to address the merits of McDaniel’s claims. We VACATE the dismissal of 
McDaniel’s  claims  that  the  defendants  failed  to  protect  him  from  the  assault  and 
REMAND for further proceedings.